I cannot concur in the opinion written by our learned Chief Justice in this cause.
Under all the facts in this cause, Mr. Woods, the agent of the plaintiff, might have been justified in waiving the delivery to him of an absract of title and the opinion of attorneys thereon, in view of the certificate of Dockery  Hilbert that the title to the land was duly vested in Smith; but according to the testimony of Mr. Woods, it had always been his custom to receive a deed of trust on all loans made by the college through Dockery  Hilbert; and as no deed of trust was sent to him for this loan and he wholly failed to investigate or make any inquiry why said deed of trust was not furnished, I think his gross neglect was sufficient to set in motion the Statute of Limitations.
While Dockery held Hilbert out as his partner for the purpose of making real estate loans, it is not contended that Dockery would have loaned Hilbert $12,000 or any other sum without a deed of trust; nor *Page 569 
do I think his conduct toward the college justified the loaning of money without a deed of trust.
Mr. Woods, the agent of the plaintiff college, was a banker, and I cannot conceive of any more gross neglect of duty on the part of an intelligent agent than to loan $12,000 for four years without security of any kind.
If the plaintiff was some person uninformed in the ordinary rules of business and trusting implicitly in the integrity and skill of an agent, the case would be quite different; but it seems that the plaintiff occasionally sent agents to Missouri to inspect the real estate upon which its loans were made, to ascertain if its money was safely invested, and how it came to loan such a large sum as $12,000 without receiving a deed of trust, and then waited four years before trying to find out why no deed of trust was furnished, is beyond my comprehension.
As I view the matter, the plaintiff was guilty of more gross neglect than the defendant, and the loss should fall upon it.
 *Page 453